Dunbar, J.
I concur in the result for the first reason assigned above by Judge Scott. The testimony plainly proves to me that there was no actual community existing, such as is contemplated by the law, and that Mrs. Sadler by her own acts aided Sadler in pei’petrating a fraud upon biiesz, and that the showing they made after the sale of living together was only a part of the scheme to defraud, and she should, therefore, be estopped from setting up her claim against an innocent purchaser; but I cannot concur in the opinion of Judges Stiles and Anders.